DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Heavener on 6 September 2022.

The application has been amended as follows: 

Claim 1-27 and 29-42 are as previously filed.

28. (Currently Amended) A Light Detection And Ranging (LIDAR) sensor, comprising: a reflective surface configured to oscillate about a rotation axis; a first light source configured to controllably emit first light beams via an optical system onto the reflective surface so that the reflective surface emits the first light beams into an environment; and a linear array of second light sources each configured to controllably emit a respective second light beam of second light beams via the optical system onto the reflective surface so that that the reflective surface emits the second light beams into the environment, wherein the linear array of second light sources is configured to selectively activate different portions of the second light sources to vary a projection position of the second light beams onto the reflective surface.

Response to Arguments
Applicant’s arguments, see pages 15-21, filed 24 August 2022, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-39 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 and 19-42 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 20, 21, 26, 28, 30, 37, and 38 each require at least a Light Detection And Ranging (LIDAR) sensor, comprising: an optical transmitter configured to operate in a first operation mode and a second operation mode, wherein when operated in the first operation mode, sequentially transmit first light beams to sequentially illuminate first sub-regions of a field of view at a first illumination intensity to one- dimensionally scan an environment in the field of view, and wherein when operated in the second operation mode, sequentially transmit second light beams to illuminate second sub-regions of the field of view at a second illumination intensity to scan the environment in a portion of the field of view, wherein the second illumination intensity used for illuminating the second sub-regions is higher than the first illumination intensity used for illuminating the first sub-regions; and an optical receiver configured to receive reflections from the first sub regions and the second sub regions, wherein a cross-section of each of the second light beams in a plane orthogonal to its beam direction is smaller than a cross-section of each of the first light beams in a plane orthogonal to its beam direction.
The prior arts on record teach the following: a Light Detection And Ranging (LIDAR) sensor, comprising: an optical transmitter configured to operate in a first operation mode and a second operation mode, wherein when operated in the first operation mode, to sequentially illuminate first sub-regions of a field of view at a first illumination intensity to one- dimensionally scan an environment in the field of view, and wherein when operated in the second operation mode, illuminate second sub-regions of the field of view at a second illumination intensity to scan the environment in a portion of the field of view, wherein the second illumination intensity used for illuminating the second sub-regions is higher than the first illumination intensity used for illuminating the first sub-regions; and an optical receiver configured to receive reflections from the first sub regions and the second sub regions.
However, none of the prior arts disclose a Light Detection And Ranging (LIDAR) sensor, comprising: an optical transmitter configured to operate in a first operation mode and a second operation mode, wherein when operated in the first operation mode, sequentially transmit first light beams to sequentially illuminate first sub-regions of a field of view at a first illumination intensity to one- dimensionally scan an environment in the field of view, wherein a cross-section of each of the second light beams in a plane orthogonal to its beam direction is smaller than a cross-section of each of the first light beams in a plane orthogonal to its beam direction in combination with the other features as stated in claims 1, 20, 21, 26, 28, 30, 37, and 38. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426